Case: 4:11-cv-00044-CDP Doc. #: 1063 Filed: 12/02/19 Page: 1 of 3 PageID #: 31275



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


A.O.A., et al.,                                   )
                                                  )
                  Plaintiffs,                     )
                                                  )
       v.                                         )      No. 4:11-CV-00044-CDP
                                                  )      (Consolidated)
Doe Run Resources                                 )
Corporation, et al.,                              )
                                                  )
                  Defendants.

     JOINT STATUS REPORT FOR DECEMBER 3, 2019 STATUS CONFERENCE

       Pursuant to the Court’s Order dated October 24, 2019 [Doc. 1060], the parties hereby
identify the following matters for discussion during the December 3, 2019 Status Conference:

   1. Status of scheduling Defense expert depositions.

Dated this 2nd day of December, 2019.                         Respectfully submitted,

 SCHLICHTER, BOGARD & DENTON,                      KING & SPALDING LLP
 LLP
                                                   By: /s/ Geoffrey M. Drake
 By: /s/ Elizabeth M. Wilkins
                                                   Andrew T. Bayman, #043342GA
 Jerome J. Schlichter, #32225
                                                   Carmen R. Toledo, #714095GA
 Roger C. Denton, #30292
                                                   Geoffrey M. Drake, #229229GA
 Kristine K. Kraft, #37971
                                                   1180 Peachtree Street, N.E., Suite 1600
 Nelson G. Wolff, #40796
                                                   Atlanta, Georgia 30309
 Elizabeth M. Wilkins, #61284
                                                   (404) 572-3438
 100 South 4th Street., Suite 1200
                                                   abayman@kslaw.com
 St. Louis, Missouri 63102
                                                   ctoledo@kslaw.com
 Telephone: (314) 621-6115
                                                   gdrake@kslaw.com
 jshlichter@uselaws.com
 rdenton@uselaws.com                               Tracie J. Renfroe, #16777000T
 kkraft@uselaws.com                                Carol M. Wood, #2594581
 nwolff@uselaws.com                                1100 Louisiana Street, Suite 4000
 bwilkins@uselaws.com                              Houston, Texas 77002
                                                   (713) 751-3209
 Attorneys for Plaintiffs                          cwood@kslaw.com
Case: 4:11-cv-00044-CDP Doc. #: 1063 Filed: 12/02/19 Page: 2 of 3 PageID #: 31276



                                           trenfroe@kslaw.com

                                           James P. Cusick (NY Bar No. 4041653)
                                           1185 Avenue of the Americas, 34th Floor
                                           New York, New York 10036
                                           (212) 556-2170
                                           jcusick@kslaw.com

                                           Attorneys for Defendants The Renco Group,
                                           Inc., D.R. Acquisition Corp., Ira L. Rennert,
                                           The Doe Run Resources Corporation,
                                           Renco Holdings, Inc., Theodore P. Fox, III,
                                           Marvin K. Kaiser, Jeffrey L. Zelms, and
                                           Jerry Pyatt

                                           LEWIS RICE LLC

                                           Andrew Rothschild (#23145MO)
                                           Thomas P. Berra, Jr. (#43399MO)
                                           Michael J. Hickey (#47136MO)
                                           600 Washington Ave., Suite 2500
                                           St. Louis, MO 63102-2147
                                           (314) 444-7600
                                           arothschild@lewisrice.com
                                           tbeerra@lewisrice.com
                                           mhickey@lewisrice.com

                                           Attorneys for Defendants The Doe Run
                                           Resources Corporation, Marvin K. Kaiser,
                                           Jeffrey L. Zelms, Theodore P. Fox, III, and
                                           Jerry Pyatt

                                           DOWD BENNETT LLP

                                           Edward L. Dowd, Jr. (#28785MO)
                                           edowd@dowdbennett.com
                                           7733 Forsyth Blvd., Suite 1900
                                           St. Louis, Missouri 63105
                                           (314) 889-7300
                                           edowd@dowdbennett.com



                                       2
Case: 4:11-cv-00044-CDP Doc. #: 1063 Filed: 12/02/19 Page: 3 of 3 PageID #: 31277




                                                      Attorneys for Defendants The Renco
                                                      Group, Inc., D.R. Acquisition Corp., Renco
                                                      Holdings, Inc., and Ira L. Rennert




                                  CERTIFICATE OF SERVICE


          The undersigned hereby certifies that on this 2nd day of December, 2019, a true and
correct copy of the foregoing was filed with the Clerk of the Court through the Court’s CM/ECF
system, which will effect service on all counsel of record by sending a Notice of Electronic
Filing.




                                                      /s/ Elizabeth M. Wilkins
                                                      Elizabeth M. Wilkins




                                                  3
